Citation Nr: 1539754	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to a rating higher than 20 percent for a lumbar spine condition.  

3. Whether new and material evidence exists to reopen a claim for service connection for a bilateral knee condition. 

4. Entitlement to service connection for neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1973.  

The Veteran passed away in August 2011.  The Appellant is his surviving spouse and has been substituted as the Appellant for his claims that were pending at the time of his death.  See 38 U.S.C.A. § 5121A (West 2014).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied a compensable rating for bilateral hearing loss.  The Veteran and the Appellant testified at a Board hearing at the RO in Muskogee, Oklahoma in March 2011.  This transcript has been associated with the file.  This claim was remanded in May 2011 while the Veteran was still alive for further development.  It was dismissed by the Board in November 2011; however, the Board informed the Appellant that she could still seek to be substituted as the appellant for purposes of processing the claim to completion.  

The RO determined that the Appellant had met the requirements for substitution. In August 2012, the RO reviewed claims that the Veteran had filed before his death, including an increased rating claim for a lumbar spine disability, whether new and material evidence had been presented to reopen a claim for service connection for a bilateral knee disability and entitlement to service connection for neuropathy of the lower extremities.  The substituted claimant, the Appellant, timely filed a notice of disagreement. 

The Board notes that the Appellant has timely appealed the August 2012 rating decision which denied the claim of service connection for the cause of the Veteran's death.  A Statement of the Case (SOC) was generated for this issue in November 2013 and the Appellant submitted a VA Form 9 in December 2013.  She also requested a hearing before the Board via videoconference.  The Board notes that this issue has been assigned a separate docket number and thus, will not be discussed below.  It will, however, be the subject of a separate decision.

The issues of entitlement to a rating higher than 20 percent for a lumbar spine condition; whether new and material evidence exists to reopen a claim for service connection for a bilateral knee condition; and entitlement to service connection for neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record indicates that the Veteran had, at worst Level II hearing loss in his right ear and Level III hearing loss in his left ear.  


CONCLUSION OF LAW

The criteria are not met for a compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014)

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).  This was accomplished via a September 2008 letter. The record here does not show, nor does the Appellant or her representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist an Appellant in the development of her claim.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records.  Additionally, prior to his death, the Veteran was given VA examinations to assess the severity of his bilateral hearing loss. When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports contain objective findings that are responsive to the criteria found in the applicable diagnostic codes.  The examiners spoke with the Veteran and noted his reported functional difficulty. See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). Thus, the Board finds that the duty to assist with respect to obtaining relevant records and providing examinations has been met in this case. 


II. Higher Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Appellant alleges that the Veteran was warranted a compensable rating for his service-connected bilateral hearing loss.  The hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2014).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

The Veteran underwent a VA audio consultation in December 2006.  There, he reported difficulty hearing when background noise was present, difficulty hearing the television, and difficulty hearing conversational speech.  His pure-tone thresholds on an air conduction test, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
10
10
5
10
30
13.75
Left
20
30
20
55
50
38.75

Bone conduction testing was also performed, and those pure-tone thresholds were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
10
15
15
15
45
22.5
Left
10
20
15
45
45
31.25

He also registered scores of 100 percent in the right ear and 88 percent in the left on the Word List speech recognition test.  He was diagnosed with bilateral sensorineural hearing loss.  

According to Table VI, the results from this consultation indicate a numeric designation of I for the right ear and II for the left ear.  The point of intersection on Table VII reflects that this level of hearing loss is consistent with the existing 0 percent rating.

The Veteran underwent a VA examination in January 2007.  A detailed history of his hearing loss and noise exposure is recorded in the report.  He reported a difficulty in understanding conversations.  His pure-tone thresholds on an air conduction test, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
20
10
10
15
30
16
Left
20
30
20
55
50
39

Bone conduction testing was also performed, and those pure-tone thresholds were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
10
10
10
15
30
16.25
Left
10
30
20
45
45
35

He also registered scores of 84 percent in the right ear and 80 percent in the left on the Maryland CNC Word List speech recognition test.  He was diagnosed with mild to moderate sensorineural hearing loss in the left ear and a hearing loss in the right ear due to speech recognition score.  

According to Table VI, the results from his VA examination indicate a numeric designation of II for the right ear and III for the left ear.  The point of intersection on Table VII reflects that this level of hearing loss is consistent with the existing 0 percent rating.

He had a VA audio consultation in May 2008.  He reported difficulty hearing in background noise, in large groups, on the telephone, while watching television, and in conversation.  His pure-tone thresholds on an air conduction test, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
10
10
5
15
35
16.25
Left
10
25
20
50
55
37.5

Bone conduction testing was also performed, and those pure-tone thresholds were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
5
10
5
15
45
18.75
Left
5
20
10
45
45
30

He also registered scores of 92 percent in the right ear and 80 percent in the left on the Word List speech recognition test.  

According to Table VI, the results from this consultation indicate a numeric designation of I for the right ear and III for the left ear.  The point of intersection on Table VII reflects that this level of hearing loss is consistent with the existing 0 percent rating.

Later in May 2008, he underwent a second VA examination.  A detailed history of his noise exposure was recorded.  His pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
10
10
5
10
30
14
Left
25
30
30
60
60
45

Bone conduction testing was also performed, and those pure-tone thresholds were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
5
10
5
10
30
13.75
Left
20
20
30
50
55
38.75

He also registered scores of 96 percent in the right ear and 92 percent in the left on the Maryland CNC Word List speech recognition test.  He was diagnosed with left unilateral hearing loss.

According to Table VI, the results from his VA examination indicate a numeric designation of I for the right ear and I for the left ear.  The point of intersection on Table VII reflects that this level of hearing loss is consistent with the existing 0 percent rating.

The Veteran underwent his final VA examination in July 2011.  A detailed history of his noise exposure was recorded.  His pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
15
10
10
20
35
19
Left
20
30
20
60
50
41

He also registered scores of 96 percent in the right ear and 76 percent in the left on the Maryland CNC Word List speech recognition test.  

According to Table VI, the results from his VA examination indicate a numeric designation of I for the right ear and III for the left ear.  The point of intersection on Table VII reflects that this level of hearing loss is consistent with the existing 0 percent rating.

The above medical evidence does not support the assignment of a compensable rating for bilateral hearing loss.  To the extent that his hearing is significantly impaired, the fact that the Veteran's hearing acuity was less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  While the Board sympathizes with the Veteran's subjective complaints of record, entitlement to an evaluation in excess of 0 percent has not been demonstrated in the present case.

For the above reasons, the Board finds that the evidence does not support the assignment of a rating in excess of 0 percent for bilateral hearing loss.  Therefore, the preponderance of the evidence is against the claim and it must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's claim for a compensable rating should be remanded to be referred for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

In this case, the Board finds that remand for referral for extraschedular consideration is not warranted for the Veteran's, and now substituted Appellant's, claim.  The Board finds that the rating criteria contemplate the Veteran's hearing loss disability.  The Veteran's difficulty hearing conversations, the television, on the phone, and in crowds have been noted in his file. These factors, however, do not denote an exceptional or unusual disability picture.  Accordingly, a comparison of the Veteran's disabilities with the applicable schedular criteria shows that they do not present such an exceptional or unusual disability picture as to render the schedular criteria inadequate for evaluating these disabilities.  See Thun, 22 Vet. App. at 114.  As such, in the absence of this threshold finding, there is no need to go on to the second step of the inquiry and consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

Regarding the Appellant's claims, as substituted for the Veteran, for entitlement to a rating higher than 20 percent for a lumbar spine condition; whether new and material evidence exists to reopen a claim for service connection for a bilateral knee condition; and entitlement to service connection for neuropathy of the lower extremities, the Board notes that all three were denied in the August 2012 rating decision.  In the Appellant's October 2012 Notice of Disagreement, she stated that she wished to continue to appeal these issues, as they were important to her separate claim of service connection for the cause of the Veteran's death.  As this is a timely Notice of Disagreement with these three issues, the claims must be remanded so an SOC can be provided.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the substituted Appellant and her representative an SOC, accompanied by notification of her appellate rights, which addresses the issues of for entitlement to a rating higher than 20 percent for a lumbar spine condition; whether new and material evidence exists to reopen a claim for service connection for a bilateral knee condition; and entitlement to service connection for neuropathy of the lower extremities.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


